DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al US 2009/0165440.
	Regarding claim 1, Sawada et al disclose a method of performing active control between a lean operation state and a rich operation state on a vehicle engine including a three way catalyst in an exhaust path, comprising steps of: a) locating, on a downstream side with respect to the three way catalyst in the exhaust path, a limited current type NOx sensor having NH3 interference and also capable of detecting a change in an oxygen concentration on the downstream side; and b) switching an operation state of the vehicle engine between a lean operation state and a rich operation state at a timing when a detection of a change in an oxygen concentration in an exhaust air flowing out from the three way catalyst or a detection of NOx or NH3 is performed first by the NOx sensor. See FIG. 3, 4, 8, and 9 and paragraphs [0016]-[0023] and [0080]-[0089].



Regarding claim 4, Sawada et al disclose a vehicle system including a three way catalyst in an exhaust path of an engine, comprising: an operation control element configured and disposed to be able to perform active control between a lean drive state and a rich drive state on the engine; and a limited current type NOx sensor located on a downstream side with respect to the three way catalyst in the exhaust path, having Ni interference and also capable of detecting a change in an oxygen concentration on the downstream side, wherein the operation control element switches an operation state of the engine between a lean operation state and a rich operation state at a timing when the NOx sensor performs a detection of a change in an oxygen concentration in an exhaust air flowing out from the three way catalyst or a detection of NOx or NH first. See FIG. 3, 4, 8, and 9 and paragraphs [0016]-[0023] and [0080]-[0089].

Regarding claim 5, Sawada et al disclose wherein the operation control element performs: when the engine is in a rich operation state, switching the operation state of the engine to a lean operation state at a timing when a detection of decrease in the oxygen concentration in the .

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747